DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
This action is Non-Final.
This application is subject to the restrictions and requirements set forth for applications under PPH as a petition for PPH special status was filed on 9/22/2021 and granted on 11/9/2021. https://www.uspto.gov/sites/default/files/documents/global-ip5.pdf

Information Disclosure Statement
The information disclosure statement filed 9/22/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation is incomplete. Specifically, citation of NPL 18 is incomplete and missing publication date as well as other information.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). 

Drawings
The drawings are objected to because Figure 9 element 16 does not comply with subsection (p)(3) as the element number mingles with drawing lines:
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4" and "16" have both been used to designate shutter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both solenoid and shutter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: the drawing elements above are incorrect in paragraphs [0061]-[0062], the specification will require amendments.  
Appropriate correction is required.

Claim Objections
Claims 8-9 are objected to because of the following informalities:  claim 8 “configured to measure additionally inhalation flow” should likely read “configured to additionally measure inhalation flow”. Claim 9 “wherein said flow sensor comprises a separate flow sensor for inhalation and for exhalation” should be reworded such as “wherein said flow sensor is a first flow sensor, and the device further includes a second flow sensor, wherein the first flow sensor is configured to measure exhalation and the second sensor is configured to measure inhalation”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation of “wherein the shutter is arranged to provide low impedance following release for the flow measurement in the flow tube in the period of about 200 ms following release of the shutter, such that the measuring flow in the flow tube is not affected by the shutter” are rejected for lack of adequate written description. The claim amounts to a functional limitation of the shutter, but the disclosure as filed contains no description of how such functions are achieved but merely repeats the claim features. This amounts to unlimited functional limitation. How is the shutter arranged/structured to allow for such functions? Impedance is only mentioned once in the disclosure as filed in paragraph 8, and is not a parameter that is sensed by the claim sensors. It is not clear from the remaining sections of the specification how such results are achieved by the arrangement of the claimed structure (i.e. merely hinged?). For example, applicant acknowledges also in paragraph 8 that prior art devices are known to have shutters be hinged or fall off, but structurally how is the argued novel features achieved in the structural arrangement to achieve the claimed result? Is this in relationship to the mode and to the optional requirement for the ability to return to the closed position, is this a natural property of the hinged shutter or what makes this shutter provide such result that the acknowledged prior art shutter is incapable of achieving? Applicant is invited to explain how the shutter arrangement achieves the results with direct citations and explanations to the disclosure as filed. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. See MPEP 2173.05(g). The dependent claims are rejected for depending on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has multiple different issues of indefiniteness:
Claim 1 recites the limitation "the air flow" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Further Regarding claim 1, the limitations: 
“a shutter covering the outlet of the flow tube; 
a hinge connecting the shutter to the flow tube such that said shutter opens outwardly in a manner that is configured to be propelled by and moved with the air flow leaving the flow tube; 
wherein the shutter and the hinge comprise one of: 
said hinge being mounted with its rotational axis making an angle with respect to vertical so that gravity causes the shutter to return to a closed position; and 
a biasing member causing the shutter to return towards said closed position;”
renders the claim indefinite. It is not readably apparent what applicant is attempting to achieve in these limitations as the claims sets forth two structures, but then appears to include further structures to both features, where one feature is the claimed hinge already and the other structure being a biasing member. In addition, such inclusion of the biasing member to the hinge and shutter is not consistent with the disclosure as filed. It is clear from the disclosure as filed that the biasing member is a separate part of the device from the shutter and the hinge and may interact with the shutter but certainly does not interact with the hinge. It is suggested applicant amend the claim to remove “wherein the shutter and the hinge comprise one of:” and replace with “wherein said hinge is mounted with its rotational axis making an angle with respect to vertical so that gravity causes the shutter to return to a closed position, or the device further includes a biasing member causing the shutter to return towards said closed position;”
Further regarding claim 1, “wherein the shutter is arranged to provide low impedance following release for the flow measurement in the flow tube in the period of about 200 ms following release of the shutter, such that the measuring flow in the flow tube is not affected by the shutter” renders the claim indefinite. The claim amounts to a functional limitation of the shutter, but the disclosure as filed contains no description of how such functions are achieved but merely repeats the claim features in paragraph 8. This amounts to unlimited functional limitation, however, there is no clear-cut indication of how such functions are achieved.  How is the shutter structured to allow for such functions? Impedance is only mentioned once in the disclosure as filed in paragraph 8, and is not a parameter that is sensed by the claim sensors. It is not clear from the remaining sections of the specification how such results are achieved by the arrangement of the claimed structure (i.e. merely hinged?). For example, applicant acknowledges also in paragraph 8 that prior art devices are known to have shutters be hinged or fall off, but structurally how is the argued novel features achieved in the structural arrangement to achieve the claimed result? Is this in relationship to the mode and to the optional requirement for the ability to return to the closed position, is this a natural property of the hinged shutter or what makes this shutter provide such result that the acknowledged prior art shutter is incapable of achieving? Applicant is invited to explain how the shutter arrangement achieves the results with direct citations and explanations to the disclosure as filed. See MPEP 2173.05(g) Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black “in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior”). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. As such, the metes and bounds of the claim are not clear which renders the claim indefinite.
As there is a great deal of uncertainty with the claim elements, it would be improper to place a speculative prior art rejection on the claims until such ambiguities/issues are resolved, In re Steele. See MPEP 2173.06: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
This action below cites the closest/most relevant art which may teach the claimed invention when the issues identified above are resolved, or which the claimed invention may distinguish over once the issues identified above are resolved. As this action is a special PPH application, applicant is not afforded unlimited amendments to the independent claims as directed by the memo cited in element 4 of the action above. It is suggested applicant review the rejections, prepare a response to the identified issues, and discuss in an interview before filing formal reply as filing amendments to the independent claims without such conversation may not be allowed to be entered under the PPH program.
Claim 5 recites the limitation "the beginning" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the beginning" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims are rejected for depending on a rejected claim.

Conclusion
No prior art rejections have been applied to the claims due to the uncertainty in the claims as discussed above, In re Steele. Upon resolution of the claim limitations, the art of record and any additional search required will be evaluated to determine novelty/non-obviousness.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3848584, US 4456016,  US 5634471, US 20090312661, US 20100286548, US 20110282228, US 20150258370, US 20160256073, US 2019/0046079.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791